Exhibit 10.2

 

Second Amended and Restated Employment Agreement

 

Second Amended and Restated Employment Agreement (this “Agreement”) dated as of
November 1, 2013 (the “Effective Date”) by and between Prospect Global Resources
Inc. a Nevada corporation (the “Company”), and Wayne E. Rich (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
dated as of September 6, 2011, which was amended and restated as of June 13,
2012 (together, the “Original Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend and restate the Original
Agreement, in its entirety, on the terms and subject to the conditions set forth
herein, effective as of the Effective Date but subject to Executive’s actual
receipt of the unpaid bonus pursuant to Section 2.c.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth below, Company and the Executive agree as follows:

 

1.                                      Employment:  The Company hereby agrees
to employ the Executive as the Treasurer and Senior Vice President of Finance
and Accounting of the Company, commencing on the Effective Date, and the
Executive hereby accepts such employment, on the terms and conditions set forth
below.

 

2.                                      Compensation and Related Matters:

 

a.                                      Base Salary: Commencing on the Effective
Date and during the Executive’s term of service (the “Employment Period”), the
Company shall pay the Executive a base salary at the rate of not less than
$240,000 per year (“Base Salary”).  The Executive’s Base Salary shall be paid in
accordance with the Company’s normal payroll practice or, if no such practice is
established, in equal installments at the end of each month.  The Executive’s
Base Salary shall be reviewed at least annually by the Company in accordance
with its procedures for reviewing the compensation of senior officers, and may
be increased, but not decreased, in the Company’s discretion.  If the
Executive’s Base Salary is increased by the Company, such increased Base Salary
shall then constitute the Base Salary for all purposes of this agreement.

 

b.                                      Stock Options: The Original Agreement
provided for the grant of options to purchase 20,000 shares of the Company’s
common stock (“Common Stock”), all of which are now vested.  The Compensation
Subcommittee of the Governance, Nominating and Compensation Committee of the
Company’s Board of Directors has

 

--------------------------------------------------------------------------------


 

granted the Executive fully vested options to purchase an additional 75,000
shares (the “Options”) of the Company’s common stock (“Common Stock”) at $2.25
per share.  The Options shall be exercisable on a cashless basis for ten years
following the Effective Date (the “Expiration Date”); provided, that if the
Executive’s employment with the Company has terminated for any reason other than
a termination for “Cause” (as defined below), the Options shall be exercisable
until the earlier of the Expiration Date and the date that is five years from
the date of termination of employment.  This provision is subject to applicable
state and federal securities laws. The Executive shall also be eligible for
additional grants of equity or long-term incentive compensation, in the
Committee’s discretion, on the same basis as other senior executives of the
Company. In the event of any conflict between the terms of this Agreement and
either the 2011 Employee Equity Incentive Plan (as subsequently amended or that
may hereafter be amended) or any agreement evidencing the grant of the Options,
the terms of this Agreement shall control.

 

For purposes of this Agreement, “Cause” shall mean (A) the Executive’s
conviction by a court of competent jurisdiction as to which no further appeal
can be taken of a felony (other than a violation based on operation of a
vehicle) or entering the plea of nolo contendere to such crime by the Executive;
(B) the Executive’s commission of a crime involving fraud or intentional
dishonesty, which results in the Executive’s substantial personal enrichment and
material adverse effect to the Company; or (C) the Executive becoming subject to
any securities related sanctions related to the Company other than those based
on an act of the Company itself for which the Executive is charged solely as a
result of his position with the Company.

 

c.                                       Annual Bonus: For each full fiscal year
of the Company that begins and ends during the Employment Period, the Executive
shall be eligible to earn an annual cash bonus in such amount as shall be
determined by the Compensation Subcommittee of Governance, Nominating and
Compensation Committee of the Board of Directors, or a successor body designated
by the Board of Directors (the “Compensation Committee”) (the “Annual Bonus”),
in its sole discretion based on the achievement of performance goals established
by the Compensation Committee for each such fiscal year, which may include
targets related to the earnings before interest, taxes, depreciation and
amortization (“EBITDA”), financial reporting and financial controls of the
Company.  On the Effective Date the Company shall pay the Executive by wire
transfer into Executive’s bank account his unpaid bonus amount of $120,000,
provided this Agreement shall not become effective until the

 

2

--------------------------------------------------------------------------------


 

Executive has actually received the $120,000 unpaid bonus amount and further
provided the Original Agreement shall not terminate until Executive has actually
received the $120,000 unpaid bonus amount.

 

d.                                      Payment: Any and all amounts owing under
this Agreement shall be paid to the Executive simultaneously with any like-kind
payments to the Company’s other employees or officers.

 

e.                                       Vacation: The Executive shall be
entitled to four weeks of vacation per fiscal year. Up to three weeks of
vacation not taken during the applicable fiscal year shall be carried over to
the next following fiscal year.  Vacation shall accrue to the Executive at a
rate of not less than one week per quarter in advance, and the Company
acknowledges that as of the Effective Date the Executive has accrued 21 days of
vacation time.

 

f.                                        Expenses: The Company will reimburse
the Executive for all expenses related to Company business, including, but not
limited to travel, marketing, communication, due diligence, legal fees and
expenses, etc.

 

g.                                       Welfare, Pension and Incentive Benefit
Plans: During the Employment Period, the Executive (and his eligible spouse and
dependents) shall be entitled to participate in all the welfare benefit plans
and programs maintained by the Company from time to time for the benefit of its
officers or senior executives including, without limitation, all medical,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs.  In addition, during the
Employment Period, the Executive shall be eligible to participate in all
pension, retirement, savings and other employee benefit plans and programs
maintained from time to time by the Company for the benefit of its officers or
senior executives.

 

h.                                      Professional Development: The Company
will reimburse the Executive for education and professional development expenses
related to courses or programs selected by the Executive in the natural
resources sector up to $10,000 per calendar year. The Executive may take such
courses during normal business hours and will not be required to utilize
vacation time.

 

i.                                          Tax Consequences: The Executive
understands and agrees that he is solely responsible for any and all taxes due
as a result of any compensation, including severance pay compensation provided
hereunder.  The Company has provided no tax advice to the Executive in
connection with this Agreement and/or any other compensation or

 

3

--------------------------------------------------------------------------------


 

benefits provided to the Executive, and the Executive is hereby advised to seek
tax advice from his own tax advisors regarding this Agreement and payments and
benefits that may be provided hereunder.  The Executive is specifically advised
to consult with his tax advisors regarding the application of the provisions of
Section 409A of the Internal Revenue Code of 1986, as it may be amended from
time to time.  While the payments and benefits contemplated hereunder are
intended to be structured in a manner to avoid the implication of any penalty
taxes under Section 409A, in no event shall the Company or its affiliates be
liable for any additional tax, interest, or penalties that may be imposed upon
the Executive as a result of Section 409A, or any damages for failing to comply
with Section 409A, nor shall Company have any obligation with respect to any tax
obligation of the Executive as a result of or attributable to this Agreement or
the compensation and benefits contemplated hereunder.

 

3.                                      Responsibilities: The Executive will
have the responsibilities of a treasurer and principal accounting officer which
will include principally responsibilities for SEC filings, accounting, financial
reporting (internal and external), budgeting, forecasting, insurances,
tax, etc.  The Executive shall report directly to the Company’s Chief Executive
Officer.

 

4.                                      Termination Upon Death or Disability of
the Executive: This Agreement shall terminate upon the Executive’s death,
effective as of the date of such death.  The Company may, at its option, either
suspend compensation payments or terminate this Agreement due to the Executive’s
Disability.  For purposes of this Agreement, “Disability” shall mean that the
Executive is incapable, even with reasonable accommodation by the Company, of
performing his employment duties because of injury to, or physical or mental
illness of, the Executive for 30 consecutive days, or the Executive is unable or
shall have failed to perform his employment duties for a total period of 60
days, regardless of whether such days are consecutive.  If the Company suspends
compensation payments because of the Executive’s Disability, the Company shall
resume compensation payments when the Executive resumes performance of his
employment duties.  The foregoing is not intended to impair any entitlement of
the Executive to long- or short-term disability insurance or similar protection,
whether provided by or through the Company or otherwise.

 

5.                                      At-Will Employment; Severance: The
Executive’s employment with the Company is on an at-will basis.  If the
Executive’s employment is terminated by the Company for any reason other than
Cause, including a Change of Control (as defined below), or by the Executive for
Good Reason (as defined below), the Company shall provide severance to the
Executive, payable in accordance with the Company’s normal payroll practice, of
three month’s Base Salary, the amount remaining to be paid, if any, of any bonus
that has been previously determined in connection with Section 2.c to the

 

4

--------------------------------------------------------------------------------


 

Executive, Base Salary through the date of termination, accrued vacation through
the date of termination, any reimbursement of all business and professional
development expenses incurred but not yet reimbursed and any benefits payable
upon termination of employment under the Company’s employee benefit plans (other
than any severance pay plan). Notwithstanding the previous sentence, if the
Executive’s employment is terminated by the Company for any reason other than
Cause, including a Change of Control or by the Executive for Good Reason, on or
prior to the 90th day following the Effective Date, in lieu of receiving the
severance described herein the Executive shall be entitled to the severance
benefits set forth in Section 4 of the Original Agreement, subject to the terms
and conditions of that section.

 

For purposes of this Agreement, “Change in Control” shall mean the occurrence,
subsequent to the Effective Date, of any of the following: (A) by a transaction
or series of transactions, any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of more than 35% of the
combined voting power of the Company’s then outstanding securities (provided
such person or group was not a beneficial owner of more than 35% of the combined
voting power of the Company’s then outstanding securities as of the Effective
Date); (B) as a result of any merger, consolidation, combination or sale or
issuance of securities of the Company, or as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
as of the Effective Date cease to constitute a majority of the Board of
Directors of the Company (the “Board”); or (C) by a transaction or series of
transactions, the authority of the Board over any activities of the Company
becomes subject to the consent, agreement or cooperation of a third party other
than shareholders of the Company.

 

For purposes of this Agreement, “Good Reason” shall mean any of the following:
 (A) reduction of Executive’s title, position, responsibilities, authority or
duties to a level less than the title, position, responsibilities, authorities
or duties he occupied or possessed, on the date immediately preceding such
reduction; (B) a reduction in Executive’s Base Salary, other than as part of a
general reduction of senior management compensation that does not apply
disproportionately to the Executive; (C) the Company requiring the Executive to
be based at a materially different geographic location, other than as part of a
relocation of a significant portion of the Company’s senior management (provided
that as part of the relocation of a significant portion of the Company’s senior
management the Company shall pay as incurred to the Executive all expenses
reasonably incurred by the Executive in relocating to a materially different
geographic location, these expenses to include but not be limited to moving
expenses, and all other costs and fees reasonably incurred by Executive and his
family in relocating to the new location; (D) the Company’s material

 

5

--------------------------------------------------------------------------------


 

breach of any provision of this Agreement or any other agreement between the
Company and the Executive; or (E) a failure by the Company to obtain the
assumption of this Agreement by any successor to or assignee of substantially
all of the Company’s business and/or assets.  Notwithstanding the foregoing, the
Executive’s resignation shall not be considered to be for Good Reason unless the
Company receives, within 90 days following the date on which the Executive
knows, or with the exercise of reasonable diligence would know, of the
occurrence of any of the events set forth in clauses (A) through (E) above,
written notice from the Executive specifying the specific basis for his belief
that he is entitled to terminate employment for Good Reason, the Company fails
to cure the event constituting Good Reason within 30 days after receipt of such
written notice thereof, and  the Executive terminates employment within 30 days
following expiration of such cure period.

 

Notwithstanding the foregoing, the Executive shall not be entitled to receive
the severance pay and benefits described in the preceding paragraph (other than
Base Salary through the date of termination, the amount remaining to be paid, if
any, of any bonus that has been previously determined in accordance with
Section 2.c or otherwise, accrued vacation, any reimbursement of all business
and professional development expenses incurred but not yet reimbursed, and any
benefits payable upon termination of employment under the Company’s employee
benefit plans), until the Executive has executed a general release (the
“Release”) of all claims against the Company arising out of his employment,
other than claims arising after the date of execution, the Executive’s right to
indemnification and continued coverage under the Company’s Director’s and
Officer’s policy, and claims that cannot by law be released.  The Release shall
be on commercially reasonable terms, in the form customarily used by the Company
for its senior executives, and shall also provide for the Company to release any
claims against the Executive not involving fraudulent or illegal conduct.  In
order to receive such severance, the Executive must have signed the Release, and
the period provided therein for revocation must have expired, by the 60th day
after the date of termination.  Payment of severance shall commence as soon as
practical after the revocation period has expired, provided that if the 60th day
following the date of termination falls in the calendar year after the year of
termination, no form of severance that is subject to Section 409A shall be paid
until the first day of the second calendar year.

 

6.                                      The Executive shall not be required to
mitigate damages in order to receive the severance pay and benefits, and the
Executive’s severance pay and benefits shall not be offset by any compensation
received by the Executive from other sources, except to the extent that the
Executive’s medical coverage is discontinued by reason of his becoming covered
by another medical plan in accordance with COBRA.

 

7.                                      Location: The Executive will be based in
the Denver, Colorado, metropolitan area.  During the Employment Period, the
Company shall provide the Executive with an office and appropriate equipment and
support staff.

 

6

--------------------------------------------------------------------------------


 

8.                                      Representations and Warranties: The
Company represents and warrants to the Executive that this Agreement has been
duly authorized, executed and delivered by the Company and, assuming the due
execution by the Executive, constitutes a legal, valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.

 

9.                                      Indemnity:  The Company agrees that if
the Executive is made a party or is threatened to be made a party to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”) by reason of the fact that the Executive is or was a trustee,
director, member, agent or officer of the Company or any predecessor to the
Company or any of their affiliates or is or was serving at the request of the
Company, any predecessor to the Company or any of their affiliates as a trustee,
director, officer, member, employee or agent of another corporation or a
partnership, joint venture, limited liability company, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by Colorado law, against all Expenses incurred or suffered by
the Executive in connection therewith, and such indemnification shall continue
as to the Executive even if the Executive has ceased to be an officer, director,
trustee or agent, or is no longer employed by the Company and shall inure to the
benefit of his heirs, executors and administrators.

 

a.                                      Expenses. As used in this Section 9, the
term “Expenses” shall include, without limitation, damages, losses, judgments,
liabilities, fines, penalties, excise taxes, settlements, and costs, attorneys’
fees, accountants’ fees, and disbursements and costs of attachment or similar
bonds, investigations, and any expenses of establishing a right to
indemnification under this Agreement.

 

b.                                      Enforcement. If a claim or request under
this Section 9 is not paid by the Company or on its behalf, within 30 days after
a written claim or request has been received by the Company, the Executive may
at any time thereafter bring suit against the Company to recover the unpaid
amount of the claim or request and if successful in whole or in part, the
Executive shall be entitled to be paid also the expenses of prosecuting such
suit. All obligations for indemnification hereunder shall be subject to, and
paid in accordance with, applicable Colorado law.

 

c.                                       Advances of Expenses. Expenses incurred
by the Executive in connection with any Proceeding shall be paid by the Company
in advance upon request of the Executive that the Company pay such Expenses, but
only in the event that the Executive shall have

 

7

--------------------------------------------------------------------------------


 

delivered in writing to the Company (i) an undertaking to reimburse the Company
for Expenses with respect to which the Executive is not entitled to
indemnification and (ii) a statement of his good faith belief that the standard
of conduct necessary for indemnification by the Company has been met.

 

d.                                      Insurance.  The Company will maintain a
Director’s and Officer’s Insurance Policy naming the Executive as a covered
party in an amount deemed sufficient by the Company.

 

10.                               Release:  Except and only to the extent
specifically set forth in the last sentence of the first paragraph of Section 5,
the Executive forever settles, releases, waives, and acquits the Company, and
its predecessors, assigns, purchasers, subsidiaries, affiliates, past and
present, as well as the employees, officers, directors, shareholders, agents,
representatives and attorneys of each, past and present (collectively the
“Released Entities”) of each and every claim, whether known or unknown, which
exists as of the date of the Executive’s signature on this Agreement, or which
may hereafter arise against the Released Entities, arising out of or relating to
the Original Agreement.

 

11.                               Termination of Original Agreement:  The
Executive and the Company acknowledge and agree that the terms of the Original
Agreement are terminated and of no further force and effect Except and only to
the extent specifically set forth in the last sentence of the first paragraph of
Section 5, and that this Agreement and the option agreement related to the
Executive’s original stock options and the Options are the only agreements
governing the Executive’s employment with the Company.

 

12.                               Survival of Certain Provisions: The
representations, warranties and covenants and indemnity provisions contained in
Sections 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, 21 and 22 of this
Agreement and the Company’s obligation to pay the Executive any compensation
earned pursuant hereto shall remain operative and in full force and effect
regardless of any completion or termination of this Agreement or the Executive’s
employment to the extent necessary to enable the parties to enforce  their
respective rights hereunder, and shall be binding upon, and shall inure to the
benefit of, any successors, assigns, heirs and personal representatives of the
Company, the indemnified parties and any such person.

 

13.                               Notices: Any notice given with respect to this
Agreement shall be in writing and shall be mailed or delivered (a) if to the
Company, at its offices at 1401 17th Street, Suite 1550, Denver, CO 80202, and
(b) if to the Executive, at 11074 Grayledge Circle, Highlands Ranch, CO 80130,
in either case with a copy to the Company’s legal counsel, Jeff Knetsch,
Brownstein Hyatt Farber Schreck, LLP, 410 17th Street, 22nd Floor, Denver, CO
80202. Either party may change the address to which notices shall be given by
notice given in the same manner.

 

8

--------------------------------------------------------------------------------


 

14.                               Counterparts: This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

15.                               Third Party Beneficiaries: This Agreement has
been and is made solely for the benefit of the parties hereto, and their
respective successors and assigns, and no other person shall acquire or have any
right under or by virtue of this Agreement.

 

16.                               Validity: The invalidity or unenforceability
of any provision or provisions of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement, which shall remain
in full force and effect.

 

17.                               Dispute Resolution: If a dispute arises out of
or relating to this Agreement or the breach of this Agreement, and if the
dispute cannot be settled through direct discussions, the parties agree to first
endeavor to settle the dispute in an amicable manner by mediation. Mediation
shall consist of an informal, nonbinding conference or conferences between the
parties and the mediator jointly, and at the discretion of the mediator, then in
separate caucuses in which the mediator will seek to guide the parties to a
resolution of the case. Each party shall pick a mediator selector and the two
mediator selectors shall then pick and appoint a mediator.  The Company will pay
all mediation related costs, including, without limitation, the Executive’s
costs and reasonable fees, including attorneys’ fees, incurred in selecting a
mediator and obtaining counsel for purposes of the mediation.

 

18.                               Choice of Law, Jurisdiction and Venue: This
Agreement shall be governed by, construed, and enforced in accordance with the
laws of the State of Colorado. Any and all actions, suits, or judicial
proceedings upon any claim arising from or relating to this Agreement, shall be
instituted and maintained in the State or Federal courts sitting in the State of
Colorado.  Each party waives the right to change of venue.

 

19.                               Miscellaneous: No provisions of this Agreement
may be amended, modified, or waived unless such amendment or modification is
agreed to in writing signed by the Executive and by a duly authorized officer or
a director of the Company, and such waiver is set forth in writing and signed by
the party to be charged. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The respective rights and
obligations of the parties hereunder of this Agreement shall survive the
Executive’s termination of employment and the termination of this Agreement to
the extent necessary for the intended preservation of such rights and
obligations.

 

9

--------------------------------------------------------------------------------


 

20.                               Section 409A:  It is the intent of the parties
that all amounts payable to the Executive pursuant to this Agreement or
otherwise shall either be exempt from Section 409A, or shall be paid in a manner
that complies with all requirements of Section 409A, and to the maximum extent
possible this Agreement shall be so construed.  Without limiting the generality
of the foregoing, any reimbursement of expenses that constitutes taxable income
shall be paid to the Executive not later than the last day of the year following
the year in which the expense is incurred, and, to the extent that any amount
payable to the Executive by reason of his termination of employment constitutes
deferred compensation subject to Section 409A, (A) if the Executive incurs a
termination of employment that does not constitute a “separation from service”
as defined in Section 409A, then Executive’s right to payment of such amount
shall be vested at the time of his termination of employment, but payment shall
be deferred until the Executive incurs a separation from service as so defined
or dies, and (B) if the Executive is a “specified employee” as defined in
Section 409A at the time he incurs a separation from service, any amount payable
by reason of such separation from service (including an amount deferred pursuant
to (A)) shall not be paid until the first day of the seventh month following the
month that includes the separation from service, or if earlier the date of the
Executive’s death.  Any amounts deferred pursuant to (A) or (B) shall be paid in
a lump sum, without interest, at the time specified in (A) or (B).

 

21.                               Agreement Controls: Unless otherwise provided
for in this Agreement, if any of the Company’s policies, procedures and/or
practices conflict with this Agreement (together with any amendments hereto),
this Agreement (and any amendments hereto) shall control.

 

22.                               Section Headings: The section headings in this
Agreement are for convenience of reference only, and they form no part of this
Agreement and shall not affect its interpretation.

 

The parties have executed this Agreement as of the Effective Date, as defined
above.

 

Wayne E. Rich

Prospect Global Resources Inc.

 

 

 

 

/s/ Wayne E. Rich

 

By:

/s/ Damon G. Barber

 

 

Damon G. Barber

 

 

President and Chief Executive Officer

 

10

--------------------------------------------------------------------------------